Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 12/11/2020.
             Claims 1-14 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 12/21/2020 has been considered (see form-1449, MPEP 609).

Drawings
The drawings filed on 12/11/2020 are accepted.	

Claim Objections
Claims 1 and 14 are objected to because of the following informalities: 
The word/phrase “CRUB” ought to spell out at least one time.  Appropriate correction is required.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Claim recites the language of “performing a CRUD function on data in accordance with a received data envelope and with respect to a database; storing a hash value on a block of a blockchain, wherein the hash value indicates a location of the data in a permanent storage.”
Claim 1 recites the limitation of “performing a CRUD function on data in accordance with a received data envelope and with respect to a database”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “performing” in the context of this claim encompasses the user manually presenting an action.  Also Similarly, the limitation of storing a hash value on a block of a blockchain, wherein the hash value indicates a location of the data in a permanent storage, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “storing” in the context of this claim encompasses the user manually recording information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more storage device to performing and storing steps.  The processor in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of storing/edit files) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor the performing and storing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “the CRUB function is a create function, and the block is an initial block of the datachain”. The claim language provides only further create a function which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 3 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 3 recites “the CRUB function is an update function…”. The claim language provides only further updating function which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 4 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 4 recites “the CRUB function is a delete function…”. The claim language provides only further delete function which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 5 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 5 recites “the CRUB function is a read function…”. The claim language provides only further read function which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 6 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 6 recites “creating the database from the blockchain…”. The claim language provides only further creating the database which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 7 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 7 recites “encrypting the data stored in the permanent…”. The claim language provides only further convert information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claims 8-14: are essentially the same as claims 1-8 except that they set forth the claimed invention as a system rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-7. 
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US PGPUB 2019/0273610, hereinafter Fan), in view of Kenneth Tola. (US PGPUB 2018/0211332, hereinafter Tola).
As per as claim 1, Fan discloses:
A data management method, comprising: 
 	performing a CRUD function on data in accordance with a received data envelope and with respect to a database (Fan, e.g., [0033-0035], “…management function…to the ledger as creates, updates, deletes and the like…”); 
 	storing a hash value on a block of a blockchain, wherein the hash value indicates a location of the data in a permanent storage (Fan, e.g., [0035-0040], “…store an immutable, sequenced record in blocks… include a state database which maintains a current state of the distributed ledger… transaction log which is structured as hash-linked blocks, and each block contains a sequence of N transactions where N is equal to or greater than… ledger represents the latest values for all keys that are included in the chain transaction log…”). 
	To make records clearer regarding to the language of “CRUD”  (create, read, update and delete) (although as stated above Fan discloses the functional of the features  CRUD (see Fan, e.g., [0033-0035]).
	However Tola, in an analogous art, discloses “CRUD”  (create, read, update and delete), (Tola, e.g., [0058], [0092], [0105],  “…uniquely identifiable construct within a system that is able to perform an action within the system…such things as create, read, update, delete (CRUD) options, transport, transformation, communications and so forth…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Tola and Fan to provide an enterprise communication platform that is transparent across the enterprise, and that may be reconfigured to accommodate evolving network security concerns to archiving in improve upon enterprise communications with minima business interruption and without the significant capital expense (Tola, e.g., [0020-0023]).
As per as claim 2, the combination of Tola and Fan disclose:
The data management method of claim 1, wherein the CRUD function is a create function, and the block is an initial block of the datachain (Fan, e.g., [0033-0035], “…creates, updates, deletes and the like…include a blockchain…”) and (Tola, e.g., [0058], [0092], [0105], “…perform an action within the system…such things as create, read, update, delete (CRUD) options, transport, transformation, communications and so forth…”). 
As per as claim 3, the combination of Tola and Fan disclose:
The data management method of claim 1, wherein the CRUD function is an update function, and the block is an additional block to the datachain (Fan, e.g., [0033-0035], “…creates, updates, deletes and the like…include a blockchain…”) and (Tola, e.g., [0058], [0092], [0105], “…perform an action within the system…such things as create, read, update, delete (CRUD) options, transport, transformation, communications and so forth…”). 
As per as claim 4, the combination of Tola and Fan disclose:
The data management method of claim 1, wherein the CRUD function is a delete function, and the block is an additional block to the data chain and includes a delete indicator (Fan, e.g., [0033-0035], “…creates, updates, deletes and the like…include a blockchain…”) and (Tola, e.g., [0058], [0092], [0105], “…perform an action within the system…such things as create, read, update, delete (CRUD) options, transport, transformation, communications and so forth…”). 
As per as claim 5, the combination of Tola and Fan disclose:
The data management method of claim 1, wherein the CRUD function is a read function, and the data is read from at least one of: the database and the permanent storage (Fan, e.g., [0035-0037], “database”). 
As per as claim 6, the combination of Tola and Fan disclose:
The data management method of claim 1, further comprising: creating the database from the blockchain and the permanent storage (Fan, e.g., [0033-0035], “…creates, updates, deletes and the like…include a blockchain…”) and (Tola, e.g., [0058], [0092], [0105], “…perform an action within the system…such things as create, read, update, delete (CRUD) options, transport, transformation, communications and so forth…”). 
As per as claim 7, the combination of Tola and Fan disclose:
The data management method of claim 1, further comprising: encrypting the data stored in the permanent storage, wherein the hash value is of the encrypted data  

Claims 8-14 are  essentially the same as claims 1-7 except that they set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.


Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to performing a CRUD (create, read, update and delete) function on data in accordance with a received data envelope and with respect to a database, and storing a hash value on a block of a blockchain which using a cryptographic blockchain replicating create-read-update-delete (CRUD) functionality in an enterprise IT environment.


Kraemer further teaches hash table [0041], [0060] and [0069],  blockchain [0025], [0041].
Kraemer also teaches CRUB (create, read, update, delete) ([0102]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163